Concurring Opinions.
Marr, J.
I concur in the decree pronounced in this case by the Chief Justice upon the ground that a parish officer and his sureties are amenable to the jurisdiction of the courts of the parish in which the official duties were to be performed; and that this jurisdiction is not divested by the removal of the officer to another parish.
I do not understand that the court decided, or intended to decide, in Marqueze vs. LeBlanc, 29 Annual, 194, that a defendant might be cited in any other than the parish of his domicile. The majority of the court held that, in a suit by attachment, a person residing in a parish different from that in which the suit is pending may be cited as garnishee, and thus be' made a party, and be compelled to answer in the court having jurisdiction of the attachment suit. The distinction was plainly drawn between garnishees in an attachment suit which is pending, and garnishees under fieri facias which issues on a judgment, in a *595suit which terminated with the judgment, and which is no longer pending. In the one case, the pending suit, the garnishee is compelled to answer in a parish other than that of his domicile; in the other, there being no longer a pending suit, the garnishee under fieri facias must be sued and cited at his domicile, because the proceeding against him is in the nature of an original suit, not as an accessory to the main action.
I did not concur in the opinion of the majority in that case; and I still adhere to the views expressed in my dissenting opinion. That decision has settled the case so far as garnishees in attachment suits are concerned; but it in no manner modifies the general law which requires suit to be brought at the domicile of the defendant, and the garnishee under fieri facias to be cited at the parish of his domicile.